Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-16 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record including Chen (US 20130026233) and Miura (US 20080112600) does not teach or suggest, in conjunction with other limitations in the independent claims, a data capture device and related method that performs “determining, based on the captured infrared data and the baseline infrared value, whether the trigger condition is satisfied, wherein the trigger condition includes whether the captured infrared data exceeds the baseline infrared value and whether a variance in the captured infrared data over a configurable time period is below a variance threshold; and when the trigger condition is satisfied, controlling an auxiliary data capture sensor to obtain auxiliary captured data.”  Chen teaches a data capture device and related method to store a plurality of predefined intensity level thresholds for the sensed return infrared light in the controller 24, and to have the controller 24 adjust the illumination time and/or the exposure by comparing the sensed return infrared light from the product 12 in real time operation with these predefined thresholds. Thus, the threshold for reading indicia 14 in a near range of working distances close to a respective window 20, 22 will be set to a shorter illumination time as compared to reading indicia 14 in a far range of working distances remote from the respective window 20, 22; otherwise, the sensed return illumination light will be too bright and will blind or saturate the respective imager 30, 32. An illumination time and/or exposure suitable for reading indicia 14 in a near range of working distances will not be suitable for reading indicia 14 in a far range of working distances, and vice versa. This invention therefore also proposes to store a predefined illumination time and/or exposure that are associated with, and assigned to, each stored predefined threshold in the controller 24. Upon .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887